PER CURIAM.
Wilma Bilse (Wilma) died testate on June 30, 1998. By Order to Show Cause and Verified Complaint filed November 30, 1998, her husband, Leo Bilse (Leo) sought an elective share of Wilma’s *119estate pursuant to N.J.S.A. 3B:8-15. Leo died testate on December 11, 1998. Robert J. Bilse (Robert), executor of Leo’s estate, was substituted as plaintiff to pursue Leo’s elective share claim.
By written opinion, Judge Boyle in the Chancery Division, Probate Part, determined that Leo’s estate may pursue his elective share only to the extent that the share was necessary for Leo’s support for the period between Wilma’s and Leo’s deaths. An order of dismissal was entered and plaintiff now appeals.
We affirm substantially for the reasons set forth by Judge Boyle in his comprehensive opinion rendered on March 8, 1999, and reported at 329 N.J.Super. 158, 746 A.2d 1090 (Ch. Div.2000).
Affirmed.